AGRITEK HOLDINGS INC.

EMPLOYMENT AND

BOARD OF DIRECTORS AGREEMENT

 

 

THIS EMPLOYMENT AND BOARD OF DIRECTORS AGREEMENT is made effective as of March
20th, 2015, (the "Effective Date") by and between Agritek Holdings Inc. a
Delaware Corporation and publically traded Company (the "Company") under the
symbol “AGTK” and Justine Braune (the "Employee" or “Director”).

 

RECITALS

 

A. Company desires to obtain the services of Employee to serve on the Company’s
Board of Directors (“BOD”) and as Chief Executive Officer (“CEO”) and President
of the Company and the Employee desires to serve on the BOD and fulfill the
duties as CEO and President upon the following terms and conditions.

 

B. Company has spent significant time, effort, and money to develop certain
Proprietary Information (as defined below), which Company considers vital to its
business and goodwill.

 

C. The Proprietary Information may necessarily be communicated to or received by
Director in the course of serving on the BOD for the Company or in the course of
serving as CEO and President of the Company, and Company desires to obtain the
services of Director, only if, in doing so, it can protect its Proprietary
Information and goodwill.

 

D. Company does not, however, desire to receive from Director, or for Director
to either induce the use of or use in connection with the performance of his
duties as the CEO and President of the Company or as a member of the Company’s
BOD, any information which is confidential to or ownership of which resides in a
third party, whether acquired either prior to or subsequent to Director's
retention hereunder.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Board Member, CEO and President. Company hereby retains Director to serve on
its Board of Directors and to serve as the CEO and President of the Company. The
term of this Agreement (the “Term”) shall be the period commencing on the
Effective Date and terminating upon ninety (90) days prior written notice
delivered by either party to the other for any reason, subject to the By-Laws of
the Corporation. Upon any termination of the Services as provided in this
Section 1, this Agreement shall terminate except that the provisions set forth
in Section 2.b and Section 4 of this Agreement shall survive such termination.

 

2. Position, Duties, Responsibilities.

 

a. Duties. Director shall have the authority and duty to manage and conduct the
business of the Company and such other duties and responsibilities as reasonably
requested by the Company, including but not limited to the Services described in
Exhibit A attached hereto (“Services”). Director shall devote Director’s
commercially reasonable efforts and attention to the performance of the Services
for the Company on a timely basis. Director shall also make himself available to
answer questions, speak with shareholders, provide advice and provide Services
to the Company upon reasonable request and notice from the Company. Director
shall perform his duties faithfully and diligently and shall abide by the
policies of the Company and any changes to them that may be adopted by the
Company, except to the extent inconsistent with the terms of this Agreement.

 

b. No Conflict. It is understood and agreed, and it is the intention of the
parties hereto, that Director is an officer and employee of the Company and not
an agent, joint venturer, or partner of the Company for any purposes whatsoever.
Director is skilled in providing the services identified in this Agreement. To
the extent necessary, Director shall be solely responsible for any and all taxes
related to the receipt of any equity compensation under this Agreement. Director
hereby represents, warrants and covenants that Director has the right, power and
authority to enter into this Agreement and that neither the execution nor
delivery of this Agreement, nor the performance of the Services by Director will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
Director is now or hereinafter becomes obligated.

Director agrees to deliver such further agreements and other instruments as
Company may reasonably request to give effect to this Section 4.

 

3. Compensation, Benefits, Expenses.

 

a. Compensation. As full and complete consideration of the Services to be
rendered hereunder, the Company shall pay Director the Compensation described on
Exhibit A attached to and incorporated in this Agreement.

 

b. Reimbursement of Expenses. Company shall promptly reimburse Director for any
reasonable costs and expenses incurred by Director in connection with any
Services specifically requested by Company and actually performed by Director
pursuant to the terms of this Agreement. Each such expenditure or cost shall be
reimbursed only if: (i) with respect to costs in excess of $2,500, individually,
Director receives prior approval from the Company’s Chief Financial Officer or
other executive for such expenditure or cost, and (ii) with respect to costs
less than $100, individually, provided Director furnishes to Company adequate
records and other documents reasonably acceptable to Company evidencing such
expenditure or cost.

 

4. Proprietary Information; Work Product; Non-Disclosure.

 

a. Defined. Company has conceived, developed and owns, and continues to conceive
and develop, certain property rights and information, including but not limited
to its business plans and objectives, client and customer information, financial
projections, marketing plans, marketing materials, logos, and designs, and
technical data, inventions, processes, know-how, algorithms, formulae,
franchises, databases, computer programs, computer software, user interfaces,
source codes, object codes, architectures and structures, display screens,
layouts, development tools and instructions, templates, and other trade secrets,
intangible assets and industrial or proprietary property rights which may or may
not be related directly or indirectly to Company's business and all
documentation, media or other tangible embodiment of or relating to any of the
foregoing and all proprietary rights therein of Company (all of which are
hereinafter referred to as the "Proprietary Information"). Furthermore, the fact
that various fragments of information or data may be generally known in the
relevant industry does not mean that the manner in which Company combines them,
and the results obtained thereby, are known. In such instance, that would also
comprise Proprietary Information.

 

b. General Restrictions on Use. Director agrees to hold all Proprietary
Information in confidence and not to, directly or indirectly, disclose, use,
copy, publish, summarize, or remove from Company's premises any Proprietary
Information (or remove from the premises any other property of Company), except
(i) to the extent authorized and necessary to carry out Director's
responsibilities under this Agreement, and (ii) after termination of this
Agreement, only as specifically authorized in writing by Company.
Notwithstanding the foregoing, such restrictions shall not apply to: (i)
information which Director can show was rightfully in his possession at the time
of disclosure by Company; (ii) information which Director can show was received
from a third party who lawfully developed the information independently of
Company or obtained such information from Company under conditions which did not
require that it be held in confidence; or (iii) information which, at the time
of disclosure, is generally available to the public.

 

c. Ownership of Work Product. All Work Product, as that term is defined in this
Section 4.c., shall be considered work(s) made by Director for hire for Company
and shall belong exclusively to Company and its designees. If by operation of
law, any of the Work Product, including all related intellectual property
rights, is not owned in its entirety by Company automatically upon creation
thereof, then Director agrees to assign, and hereby assigns, to Company and its
designees the ownership of such Work Product, including all related intellectual
property rights. "Work Product" shall mean any writings (including excel, power
point, emails, etc.), programming, documentation, data compilations, software,
manufacturing of products, reports, and any other media, materials, or other
objects produced as a result of Director's work or delivered by Director in the
course of performing that work.

 

d. Return of Proprietary Information. Upon termination of this Agreement,
Director shall upon written request by the Company promptly deliver to Company
at Company’s sole cost and expense, all drawings, blueprints, manuals,
specification documents, documentation, source or object codes, tape discs and
any other storage media, letters, notes, notebooks, reports, flowcharts, and all
other materials in its possession or under its control relating to the
Proprietary Information and/or Services, as well as all other property belonging
to Company which is then in Director's possession or under its control.
Notwithstanding the foregoing, Director shall retain ownership of all works
owned by Director prior to commencing work for Company hereunder, subject to
Company's nonexclusive, perpetual, paid up right and license to use such works
in connection with its use of the Services and any Work Product.

 

e. Remedies/Additional Confidentiality Agreements. Nothing in this Section 4 is
intended to limit any remedy of Company or Director under applicable state or
federal law. At the request of Company, Director shall also execute Company's
standard "Confidentiality Agreement" or similarly named agreement as such
agreement is currently applied to and entered into by Company's most recent
employees.

 

5. Miscellaneous.

 

a. Notices. All notices given under this Agreement shall be in writing and shall
be deemed to have been duly given: (a) when delivered personally; (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid; (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid; or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other parties in accordance with this Paragraph 5.a., except that any such
change of address notice shall not be effective unless and until received.

 

If to the Company:

 

Agritek Holdings Inc.

319 Clematis Street, Suite 1080

West Palm Beach, FL. 33401

 

If to Director, to Director’s address as maintained by Company in Director’s
personnel file.

 

 

b. Entire Agreement. This Agreement and any documents attached hereto as
Exhibits, including but not limited to Exhibit A, constitute the entire
agreement and understanding between the parties with respect to the subject
matter herein and therein, and supersede and replace any and all prior
agreements and understandings, whether oral or written with respect to such
matters. The provisions of this Agreement may be waived, altered, amended or
replaced in whole or in part only upon the written consent of both parties to
this Agreement.

 

c. Severability, Enforcement. If, for any reason, any provision of this
Agreement shall be determined to be invalid or inoperative, the validity and
effect of the other provisions herein shall not be affected thereby, provided
that no such severability shall be effective if it causes a material detriment
to any party.

 

d. Governing Law. The validity, interpretation, enforceability, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Florida. Venue for any and all disputes arising out of this
Agreement shall be the City of Palm Beach, State of Florida.

 

e. Injunctive Relief. The parties agree that in the event of any breach or
threatened breach of any of the covenants in Section 4, the damage or imminent
damage to the value and the goodwill of Company's business will be irreparable
and extremely difficult to estimate, making any remedy at law or in damages
inadequate. Accordingly, the parties agree that Company shall be entitled to
injunctive relief against Director in the event of any breach or threatened
breach of any such provisions by Director, in addition to any other relief
(including damages) available to Company under this Agreement or under
applicable state and federal law.

 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the date first above written.

 

 



COMPANY:   DIRECTOR: Agritek Holdings Inc. a Delaware Corporation            By:
__________________________________ Signature: ______________________       Name:
________________________________ Name: Justin Braune



 

 

Exhibit A to Board and Employment Agreement

 

As a member of the Board of Directors, you shall:

 

·Participate in the daily operations of the Company as CEO and President;

 

·Participate in monthly calls, which will last no more than 1 hour;

 

·Participate in one annual full day retreat per calendar year; and

 

·Be accessible to Company to provide guidance on business and technology
strategy issues, including patents, business strategy, business alliances,
advice and business development.

 

 

Compensation.

 

1. Base Salary. The Company shall pay to Director base salary compensation at an
annual rate of not less than One-hundred Thousand Dollars ($100,000.00).
Following the end of the Company’s fiscal year 2015, and annually thereafter,
the BOD shall review Director’s base salary in light of the performance of
Director and the Company, and may, in its sole discretion, maintain or increase
(but not decrease) such base salary by an amount it determines to be
appropriate. Director’s annual base salary payable hereunder, as it may be
maintained or increased from time to time, is referred to herein as “Base
Salary.” Base Salary shall be paid in equal installments in accordance with the
Company’s payroll practices in effect from time to time for executive officers,
but in no event less frequently than bi-weekly.

2. Commission and Bonus Plan. In addition to Director’s Base Salary (as set
forth in Section 1 above), Director shall be paid a monthly bonus equal to at
least five percent (5%) of the monthly net sales of the Company (the “Monthly
Bonus Payment”) for the immediately preceding month. The Monthly Bonus Payment
shall be paid to Director within seven (7) calendar days of the end of each
month for which Director has earned the Monthly Bonus Payment. Director shall
have the option to receive the Monthly Bonus Payment in the form of a cash
payment or Company stock equal in value to the amount of the Monthly Bonus
Payment earned under this Section 2. The price of Company stock for purposes of
this Section 2 shall be calculated based on the average fair market value of the
Company stock for the month during which the Bonus Payment was earned. Director
shall receive the Monthly Bonus Payment in the form of a cash payment under this
Section 2 unless Director provides Company with written notice that the Monthly
Bonus Payment should be paid in the form of Company stock. Such notice must be
provided to Company no later than five (5) calendar days before the Monthly
Bonus Payment is due and payable under this Section 2. If such notice is
provided less than five (5) calendar days before the Monthly Bonus Payment is
due, the Company shall pay the Monthly Bonus Payment in cash.

3. Issuance of Company Stock. In addition to Director’s Base Salary (as set
forth in Section 1 above) and the Monthly Bonus Payments (as set forth in
Section 2 above), the Company will grant to Director fifteen million
(15,000,000) shares of the Company’s common stock in Director’s name to be held
in escrow for the benefit of Director (the “Company Common Stock”). The Company
Common Stock will vest, and the Company will release the Company Common Stock to
Director, in accordance with the following vesting schedule:

a.Company shall release to Director five million (5,000,000) shares of Company’s
Common Stock, and such shares shall immediately vest in favor of Director, on
the six-month anniversary of this Agreement (e.g., September 15, 2015); and

b.Company shall release to Director the remaining ten million (10,000,000)
shares of the Company’s common stock, and such shares shall immediately vest in
favor of the Director, on the 12-month anniversary of this Agreement (e.g.,
March 15, 2016).

4. Participation in Company Stock Option Plan. In addition to Director’s Base
Salary (as set forth in Section 1 above), the Monthly Bonus Payments (as set
forth in Section 2 above) and the Issuance of Company Stock (as set forth in
Section 3 above), Director shall be eligible to participate in any stock option
plan maintained by the Company and available to other Company employees. Any
stock options granted to Director under this Section 4 will be subject to the
terms and conditions applicable to stock options granted under the Company’s
stock option plan, as described in that stock option plan and the applicable
stock option agreement.